Citation Nr: 0740622	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-17 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri
 

THE ISSUES

1.  Entitlement to an increased rating for the veteran's 
right (major) shoulder injury residuals, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an increased rating for the veteran's 
post-traumatic headaches with blurred vision, head injury 
residuals, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from October 1984 to May 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a  Board videoconference 
hearing in December 2004.  

The issues on appeal were originally before the Board in 
December 2005 when they were remanded for additional 
evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In its December 2005 remand, the Board directed, in part, 
that the veteran be afforded a VA examination to evaluate the 
disabilities on appeal.  Part of the remand instructions 
indicated that, with regard to the veteran's headache claim, 
the examiner or examiners were to describe the manifestations 
of the headaches as well as the frequency and also make a 
determination as to whether the headaches were prostrating.  
In a December 2006 addendum to a September 2006 examination, 
a neurologist noted the headache symptoms described by the 
veteran but did not indicate in any way what frequency the 
headaches were occurring nor did the examiner provide any 
opinion as to whether the reported headache symptomatology 
was prostrating.  This information is vital to a proper 
evaluation of the veteran's service-connected headache 
disability.  Migraine headaches are evaluated pursuant to 38 
C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Code, a 
noncompensable (zero percent) disability rating is assigned 
for less frequent attacks than for a 10 percent rating.  A 10 
percent disability evaluation is warranted for characteristic 
prostrating attacks, averaging one in 2 months over the last 
several months.  A 30 percent disability rating is assigned 
for migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A 50 percent rating is assigned for migraine 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  

With regard to the right shoulder claim, the Board's December 
2005 remand instructions directed the examiner or examiners 
to fully describe any weakened movement, excess fatigability 
and incoordination which was present.  If feasible, the 
determinations concerning pain, weakness and fatigability 
were to be portrayed in terms of the degree of additional 
range of motion loss or ankylosis.  If such a determination 
was not feasible, the examiner or examiners were to so state 
in the record and enumerate the reasons for this 
determination.  The report of an October 2006 VA joints 
examination included the results of range of motion testing 
but did not provide the requested information concerning the 
presence of weakened movement, excess fatigability and 
incoordination nor was there any opinion provided as to any 
additional loss in the range of motion due to these factors.  
The examiner did not indicate that such testing was not 
feasible.   This examination report did not comply with the 
Board's remand instructions.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  In light of the foregoing, this case 
must be remanded again for the actions set forth below.  



Accordingly, the case is REMANDED for the following action:

1.  Contact the examiner who prepared the 
September 2006 neurological examination 
report and the December 2006 addendum and 
request that he determine the frequency 
of the headaches noted at the time of the 
examination and also request that he 
provide an opinion as to whether the 
reported headache symptomatology was 
prostrating.  If, in the examiner's 
opinion, the requested information cannot 
be obtained without another physical 
examination of the veteran, such 
examination should be scheduled.  If the 
examiner who prepared the September 2006 
examination report and the December 2006 
addendum is not available, then arrange 
to have the veteran examined by a 
suitably qualified health care 
professional to obtain the requested 
information.  

2.  Contact the examiner who prepared the 
report of the October 2006 joints 
examination and request that she provide 
an opinion as to whether the veteran 
exhibited any weakened movement, excess 
fatigability and/or incoordination.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, the examiner should so 
state in the record and enumerate the 
reasons for this determination.  If the 
examiner who prepared the October 2006 
examination report is not available, then 
arrange to have the veteran examined by a 
suitably qualified health care 
professional to obtain the requested 
information.  

3.  Readjudicate the veteran's claims for 
increased ratings for the service-
connected right (major) shoulder injury 
residuals and the service-connected post-
traumatic headaches with blurred vision, 
head injury residuals.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

